UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 333-1418158 PURESPECTRUM, INC. (Exact name of Registrant as specified in its charter) Delaware 41-2233202 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 340 Eisenhower Drive Building 600, Suite 610 Savannah, Georgia 31406 (Address of principal executive offices and zip code) (912) 961-4980 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Shares of Common Stock, $0.0001 par value Title of Class Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the Registrant has submitted electronically and posted on its Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such short period that the Registrant was required to submit and post such files). YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The aggregate market value of the Registrant’s common stock, $0.0001 par value per share, held by non-affiliates of the Registrant on June 30, 2009, the last business day of the Registrant’s most recently completed second fiscal quarter, was $138,889 (based on the price at which shares of such common stock were last sold).Shares of the Registrant’s common stock held by each officer and director and each person who owns 10% or more of the outstanding common stock of the Registrant have been excluded because such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of March 5, 2010, 246,699,772 shares of the Registrant’s common stock, $0.0001 par value per share, were issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the 2010 Annual Meeting of Stockholders (the Proxy Statement), to be filed within 120 days of the end of the fiscal year ended December 31, 2009, are incorporated by reference in Part III hereof. Except with respect to information specifically incorporated by reference in this Annual Report on Form 10-K, the Proxy Statement is not deemed to be filed as part hereof. CAUTIONARY NOTICE REGARDING FORWARD LOOKING STATEMENTS This Report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These forward-looking statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These forward-looking statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks set out in the section entitled “Risk Factors” in the Registration Statement on Form S-4 that became effective on October 9, 2009, and the risks set out below, any of which may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · risks related to our ability to continue as a going concern; · the uncertainty of profitability based upon our history of losses; · risks related to failure to obtain adequate financing on a timely basis and on acceptable terms for our planned development projects; · risks related to governmental regulation; ii · risks related to tax assessments; · risks related to the development and refinement of our products; · risks related to the production and manufacture of our products; · risks related to doing business in foreign jurisdictions, including general political risks; · risks related to the potential loss of key employees or members of management; · risks related to the infringement upon, improper use or misappropriation of our products, product designs and methods and processes of doing business; · risks related to general economic conditions and an overall downturn in the economy, including a decrease in demand for our or similar products; · risks related to the potential claims of competitors or others claiming or disputing our right to manufacture, sell or distribute our products; · risks related to our potential failure to acquire suitable distribution or retail opportunities for our products; · risks related to competitors preventing our products from being distributed or hampering their distribution; · risks associated with potential design and manufacturing flaws or defects in our products; · risks related to ineffective internal controls over financial reporting; and · other risks and uncertainties related to our prospects, properties and business strategy. The above list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the forward-looking statements are made, and we undertake no obligation to update forward-looking statements should these beliefs, estimates and opinions or other circumstances change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform them to actual results. As used in this Annual Report, the terms “the Company,” "we," "us" and "our" mean PureSpectrum, Inc. unless the context clearly requires otherwise. iii PureSpectrum, Inc. Annual Report on From 10-K Page PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 8 ITEM 1B. Unresolved Staff Comments 8 ITEM 2. Properties 8 ITEM 3. Legal Proceedings 8 PART II ITEM 4. Market For Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity Securities 8 ITEM 5. Selected Financial Data 8 ITEM 6. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 9 ITEM 6A. Quantitative And Qualitative Disclosures About Market Risk 11 ITEM 7. Financial Statements And Supplementary Data 11 ITEM 8. Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 11 ITEM 8A(T). Controls And Procedures 12 ITEM 8B. Other Information 13 PART III ITEM 9. Directors, Executive Officers And Corporate Governance 13 ITEM 10. Executive Compensation 13 ITEM 11. Security Ownership Of Certain Beneficial Owners And Management And Related Stockholder Matters 13 ITEM 12. Certain Relationships And Related Transactions, And Director Independence 13 ITEM 13. Principal Accountant Fees And Services 13 PART IV ITEM 14. Exhibits and Financial Statement Schedules 13 SIGNATURES iv PART I ITEM 1.- BUSINESS A.Development of the Business. The Company was organized as a Delaware corporation on March 21, 2007, under the name of International Medical Staffing, Inc.Until June 3, 2009, its executive offices were located at 542 East 3rd Street, Brooklyn, New York 11218.The business plan of the Company was to provide services to the healthcare industry, primarily hospitals and nursing homes, by providing reliable recruitment, screening, and placement services to address the rising international shortage of qualified nurses and other medical staff.In April 2007, the Company commenced capital formation activities through a private placement offering (the “PPO”), exempt from registration under the Securities Act, to raise up to $50,000 through the issuance of 2,000,000 shares of its common stock at an offering price of $0.025 per share.As of November 1, 2007, the Company had closed the PPO and received proceeds of $50,000.On December 19, 2007, the Company filed with the Securities and Exchange Commission (“SEC”) a Registration Statement on Form SB-2 to register 2,000,000 of its outstanding shares of common stock on behalf of selling stockholders.The Registration Statement was declared effective on January 4, 2008.On January 16, 2008, the Company filed with the SEC Form 8-A to register its common stock under the Exchange Act.On February 8, 2008, the Company’s common stock was cleared by FINRA for quotation on the OTC Bulletin Board.From inception to June 3, 2009, the Company’s start-up operations generated $20,980 in consulting income. On June 3, 2009, PureSpectrum, Inc., a Nevada corporation (“PSPM”), acquired for $250,000 in cash, from two controlling stockholders, 3,600,000 shares of the Company’s common stock, constituting 64.29% of the Company’s then 5,600,000 shares of common stock issued and outstanding. PSPM was incorporated as a Nevada corporation on June 1, 1988, under the name of America’s Finest Waters, Inc., and operated under this name until May 5, 1999, when its name was changed to Jumpmusic.com, Inc.From May 5, 1999 to September 30, 2000, PSPM operated as an online retailer selling music products to amateur musicians and its stock was traded on the NASDAQ Small Cap Market.On July 24, 2006, PSPM acquired all of the membership interests of PureSpectrum, LLC, a Georgia limited liability company (“PSLLC”) and changed its name to PureSpectrum, Inc.On December 28, 2006, PSLLC merged into PSPM.PSLLC was formed in 2002 to indirectly acquire the patents, trademarks and other proprietary information relating to fluorescent lighting previously developed and owned by TransWorld Lighting, Inc., a Savannah, Georgia-based company, founded in 2000 and of which Lee L. Vanatta, our President and CEO, and William R. Norton, our Executive Vice President, served as President and Vice President/Secretary, respectively.Since December 2006, using the intellectual property indirectly acquired from TransWorld, Inc., PSPM has been engaged in the business of developing, engineering and manufacturing, with the view of distributing and selling, of proprietary fluorescent lighting products, and to locate and identify lighting products from other developers, manufacturers or suppliers that PSPM could brand and sell as its own. The sale by the two controlling stockholders of a controlling interest in the Company was intended to be the initial step in the process of combining the Company with PSPM, the discontinuance by the Company of its medical personnel placement business and the continuation by the Company of PSPM’s lighting business.Consistent with this plan, effective July 15, 2009, the Company amended its Certificate of Incorporation to (a) increase the number of shares of authorized common stock from 100,000,000 shares to 900,000,000 shares, (b) authorize 50,000,000 shares of preferred stock, par value $0.0001 per share, which may be issued in one or more series with such designations, rights, preferences, limitations and or restrictions as the Company may determine by vote of a majority of the Board of Directors and (c) among other things, eliminate preemptive rights, cumulative voting rights, and provide for the indemnification of directors and officers. On August 4, 2009, the Company entered into a Purchase and Sale Agreement and Plan of Reorganization (the “C-Reorg Agreement”) with PSPM.Under the C-Reorg Agreement, the Company and PSPM have agreed, subject to the satisfaction or waiver of the closing conditions set forth in the C-Reorg Agreement, to engage in a transaction whereby PSPM agreed to sell and the Company agreed to purchase all of the assets of PSPM and the Company agreed to assume all of the known liabilities of PSPM.As part of the transaction, the Company agreed to issue to the security holders of PSPM shares of common stock of the Company at a ratio of one share of the Company's common stock for each one share held in PSPM immediately prior to the closing of the transaction, and the Company agreed to amend its certificate of incorporation to (a) change its name to "PureSpectrum, Inc.” and (b) confer on the directors the power to adopt, amend and repeal the bylaws. The transaction was intended to qualify as a tax-free reorganization under Section 368(a)(1)(C) of the Internal Revenue Code of 1986, as amended (the “C-Reorg”).On September 3, 2009, pursuant to the C-Reorg Agreement, the Company filed a Registration Statement on Form S-4 (the “S-4”) with the SEC to register its shares of common stock to be issued in connection with the transaction. The S-4 was declared effective on October 9, 2009. 1 Effective October 29, 2009, the Company changed its name to “PureSpectrum, Inc.”On November 3, 2009, the Company completed the C-Reorg with PSPM and became engaged in PSPM’s business, which is the development, marketing, licensing, and contract manufacturing of lighting technology for use in residential, commercial, and industrial applications worldwide.Pursuant to the C-Reorg, PSPM shareholders received 194,967,438 shares of our common stock in exchange for the same number of shares of PSPM common stock which were cancelled.On March 25, 2010, the Company filed Post Effective Amendment No. 1 to the S-4 whereby it deregistered 1,137,910 shares of our common stock not exchanged by the PSPM shareholders by the March 15, 2010 deadline, as well as 1,449,298 warrants (as well as shares of common stock underlying these warrants) which were registered under the S-4 but have expired without having been exercised by such deadline. Our principal executive offices are located at 340 Eisenhower Drive, Bldg 600, Suite 610, Savannah, Ga. 31406. Since November 2, 2009, shares of our common stock have been trading on the over-the-counter market and quoted on the over-the counter bulletin board (the“OTCBB”) under the symbol (“PSRU.OB”). B.Principal Products and Services. 1.General We have been developing and otherwise identifying from other sources electrical circuit topology and related technologies to create a family of electronic ballasts for use in compact flourescent lamps (“CFLs”) and with linear fluorescent lamps (“LFLs”).Contemporaneously, we have been developing related dimming devices (or “dimmers”) for use with the CFLs and LFLs.A ballast is the component that actually regulates the flow of energy into a CFL or an LFL and a dimmer is the component that regulates the light that the lamp emits from total dimness to full brightness.Combining our two technologies to create lamps that incorporate both our ballasts and dimmers would introduce into the marketplace CFLs and LFLs that may be progressively dimmed all the way to total dimunition.We have also been identifying, testing and developing other technologies and products from other sources or manufacturers for sale and distribution by us.Commencing during the last quarter of 2009, we began selling a CFL product.We have also entered into an agreement with LaMar Lighting Company, Inc., a Farmingdale, New York-based LFL manufacturer, for the assembly of lighting fixtures containing our LFLs. We ultimately seek to distribute and sell (1) CFLs identified by our brand which are powered by our proprietary ballasts and incorporate our dimmers, (2) our continuous dimming linear ballasts with dimmers for LFLs and, separately, (3) dimming devices and fixture lighting systems based on our ballast topology (4) other technologies and product applications from other sources, manufacturers and developers which we may directly brand and sell as our own.We believe that the market for these products is potentially worldwide and that these products would be appropriate for use in retail, commercial, industrial and residential settings.In addition, we believe that our electrical circuit topology and ballast technologies can be adapted for, among other applications, light emitting diodes (“LEDs”). As described below, as of the date of this Report, our proprietary ballasts and dimmers are yet to undergo successfully all testing required or appropriate before mass manufacturing may begin.We have already begun reselling CFLs and LFL ballasts carrying our brand but not powered by our ballast/dimming circuit topology. 2 2.CFL Products In connection with our proprietary CFLs and in identifying suitable technologies and product applications from other sources, manufacturers and developers, our aim has been to emphasize the following features, thus differentiating them from CFLs sold by a majority of competing brands, which may include some but not all of such features: · Capable of “instant on,” meaning that there is no delay between powering the CFL, generally by switching a light switch, and full lumens output from the CFL.Most existing CFLs experience a delay between the time that the CFL is powered and full lumens output is achieved. · Capable of a dimming range substantially similar to the range achievable with incandescent light bulbs, thus saving energy.Many existing products combine a light bulb with a dimmer, allowing the user to increase or decrease the light output (or brightness) of the bulb.However, CFLs traditionally have not performed as well as incandescent light bulbs in dimming. · Demonstrate a direct linear relationship between the dimming of the CFL and its energy consumption, i.e. when the CFL is dimmed it consumes progressively less energy in almost direct linear proportion to the level dimming.Few existing CFL products achieve a direct linear relationship between the degree of dimming and energy consumption.As a result in many existing CFLs there is little or no energy savings achieved by dimming the CFL. · Achieve a power factor correction as high as 0.90.By way of background, the power factor of an alternating circuit electric power system is defined as the ratio of the real power flowing to the load divided by the apparent or useful power transferred (or corrected) by the system into its output lumens in case of CFLs and is a number between 0 and 1 (frequently expressed as a percentage, e.g. 0.5 pf 50% pf).In an electric power system, a load with a low power factor correction factor draws more current from the source of current supply than a load with a high power factor for the same amount of useful power transferred.These higher currents increase the energy lost in the distribution system and require larger wires and other equipment.Because of the increased costs attributable to larger equipment and wasted energy, electrical utilities usually charge a higher fee per kilowat to industrial and commercial customers whose lighting systems have a low power factor.As a result, a CFL with a higher power factor correction will enable the user to save utility costs. As of the date of this Report, the prototypes of the proprietary CFLs we have developed thus far have yet to undergo all the independent testing that would be required and appropriate in order to confirm that they both (a) perform while exhibiting all of the four factors described above and (b) are ready for mass manufacture and distribution.The first nine of our proprietary CFL models have been submitted for primarily safety testing and certification by Underwriters Laboratories® (UL®), such certification being a necessary first step before any performance testing.These CFL products are identified as follows: Product PS Part Number 11W Spiral PS11SP-27-12 15W Spiral PS15SP-27-12 20W Spiral T4 PS20SP-27-12 23W Spiral T4 PS23SP-27-12 26W Spiral PS26SP-27-12 14W A-Style Lamp PS14A-27-12 11W Globe Lamp PS11G-27-12 18W R30 Reflector Lamp PS15R30-27-12 23W R40 Reflector Lamp PS23R40-27-12 In addition, we have identified suitable CFL products from other sources, manufacturers and developers that we are currently testing and some of which are have also been submitted for UL® testing. 3 Upon obtaining UL® certification, these CFL products will undergo independent performance testing and, simultaneously, be submitted for ENERGY STAR® certification.ENERGY STAR®, first created in 1992, is a program jointly sponsored by the Environmental Protection Agency and DOE, designed to help businesses and individual consumers protect the environment and save money through superior energy efficient products and practices.With respect to CFLs used in the United States and Canada, the program attaches a certification label to lamps that meet a set of standards for starting time, life expectancy, color, and consistency of performance.Specifically, CFLs with a recent ENERGY STAR® certification start in less than one second.In addition, ENERGY STAR® certified CFLs must use 75% less energy and last up to ten times longer than incandescent lamps.Sales of ENERGY STAR® certification CFLs are promoted through retail partners, which include Wal-Mart, Lowes, Home Depot, Costco, Menards, Ace Hardware and Sam’s Club. We anticipate obtaining additional certifications and completing the independent performance testing for these CFL products in early Summer 2010, with the view to begin contract manufacturing of most of these products during the third quarter of 2010.There is, of course, no assurance that any of these CFL products will ultimately successfully pass all testing while exhibiting all of the four features described above and be ready for mass manufacture and distribution in the near future. Since December 2009, we have also been taking into inventory and reselling partially dimmable CFLs made by Litetronics International, Inc., a Chicago-based manufacturer.These lamps carry our brand but are not powered by our ballasts and do not incorporate our dimmers. 3.LFL Products. Similarly to the CFL products, our aim in connection with our proprietary LFL ballasts and in identifying complimentary technologies and products from other sources, manufacturers and developers, has been to perfect their: · Capability to dim completely or to dim in segments, or phases; · Showing a direct linear relationship between dimming and energy consumption; and · Achievement of a power factor correction of >.95. As of the date of this Report, we are pursuing a line of LFL continuous dimming ballasts which will allow the user to interface with the central lighting systems of retail stores, warehouses and similar facilities through the use of wireless communications utilizing infrared motion sensing as well as light sensing photocells.Through the use of dimming ballast topology with built-in sensing ability, innovative lighting systems can be created, e.g. for light harvesting (reduces interior lighting as a rise in outside light is detected through photocells) and motion sensing (reduces light output of fixtures or turns them off when there is no motion in a room).These systems should allow building operators to achieve up to 77% energy savings compared to the typical installation using T12 magnetic ballasts. We are currently planning to submit for UL testing the following linear continuous dimming ballasts with built-in sensing: Model PS Part Number 2 T8 lamp 1.0BF PST232PNCD 2 T8 lamp 1.18BF PST232PHCD 3T8 lamp 1.0BF PST332PNCD We anticipate obtaining the certification and completing the independent performance testing for these LFL products in the Summer 2010, with the view to begin contract manufacturing of most of these products during the third quarter of 2010.There is, of course, no assurance that any of these LFL products will ultimately successfully pass all testing while exhibiting all of the features described above and be ready for mass manufacture and distribution in the near future. 4 Demand for LFLs with dimming ballasts should increase significantly in the near future as the drive to conserve energy intensifies.According to the American Council for Energy Efficient Economy, there are approximately 80 million fixtures with old style magnetic ballasts that are expected to undergo a retrofit in the next twelve months in the United States alone.Lighting represents 30% of a building’s energy costs and a retrofit into an LFL system with energy saving ballasts is the least expensive, quickest return on investment for reducing any building’s energy costs.We have begun to make inroads into this rapidly growing market by entering into the arrangement with LaMar Lighting Company, Inc.Under this arrangement, we will supply LaMar Lighting with step (as opposed to continuously) dimmable ballasts manufactured and branded for us by Arcata Electronics, a China-based manufacturer of lighting devices.LaMar Lighting will install these ballasts in an extensive line of dimmable LFLs for sale to the retrofit market.We plan to replace the step dimming ballast with our proprietary continuous dimming ballast if and when it becomes available. 4.Other Products. We have developed a fully functioning prototype dimming device that will seamlessly operate incandescent bulbs, conventional dimmable CFLs and our dimmable CFLs side by side.This dimmer is a phase cut device, which emulates a triac based dimmer and can be rated at 300W or 600W.This dimmer would fit on both new installations and retrofits and will operate with both CFLs and LFLs.As of the date of this Report, we are in the process of determining the feasibility of manufacturing and distributing this product in conjunction with our other dimmable products at this time. C.Marketing and Sales Efforts. We have concentrated our initial CFL marketing, sales and distribution efforts on public utilities, utility-company consortiums, manufacturers’ representatives and distributors.Public utilities and utility-company consortiums maintain CFL giveaway, incentive and discount purchase programs for their customers.Adding our branded CFLs to their recommended product offerings could help expand consumer awareness for our CFLs.In addition, we have achieved some initial purchases of our branded CFLs by large distributors and manufacturers’ representatives.In this connection, we have recently entered into manufacturers’ representative agreements with Fox Rowden McBrayer, Inc. and Service Concepts, to promote and sell our branded CFLs, and into a consulting agreement with Global Initiatives, a worldwide services company, to assist us generally in developing manufacturing and distributorship partnerships throughout the world.In February 2010, we conducted a regional television advertising campaign on My South Television Network, an independently owned network operating in dozens of markets in South and Central Georgia.In April 2010, we entered into a third-party logistics agreement with Ferguson Enterprises, Inc., a Virginia-based diverse wholesale distributor, related to the warehousing, distribution and order fulfillment of our CFLs, LFLs and fixtures.It is anticipated that Ferguson will begin stocking the Company’s CFLs at Ferguson’s distribution centers in Stockton, California, and Front Royal, Virginia, during the second or third quarter of 2010.Other products should follow.The agreement with Ferguson should enable the Company to guarantee rapid order fulfillment. In addition to concentrating our branded CFL sales and distribution efforts on public utilities, utility-company consortiums, manufacturers’ representatives and distributors, we have made some products available through an online retail “store,” where retail consumers may place orders directly for these CFLs.We have already commenced initial efforts to develop the web site necessary for operation of the on-line store. With respect to our branded LFL ballasts, we have similarly concentrated our initial ballast sales efforts on manufacturers’ representatives, distributors and large wholesalers.In March 2010, as described above, we entered into our first contractual arrangement in this regard with LaMar Lighting for integration of our LFLs lighting fixtures. We believe that the potential market for our proprietary CFLs and LFL ballasts is worldwide.Accordingly, we have attempted to file patents or undertake similar protective measures related to our technology in a variety of countries throughout Europe and in China.In addition, along with other global lighting product manufacturers, such as General Electric, Philips and OSRAM/Sylvania, in 2009 we signed a memorandum of understanding, referred to as the Manila Compact, which was sponsored by the United States Agency for International Development (USAID) and the Asian Development Bank, to establish common performance standards and specifications to ensure high overall quality for CFLs sold to Asian consumers. 5 As discussed below under “Government Regulation,” the high rate of electrical energy consumption generally, and attributable to lighting, particularly, have caused several countries to ban the sale or production of incandescent lamps during the next 5-10 years.We believe that these measures will enhance the market for CFLs, including potentially for our branded CFLs. and LFLs D.Manufacturing We do not own any manufacturing facilities and have, instead, entered into manufacturing contracts related to production of our CFLs and ballasts, once they are ready for mass manufacture.We have entered into such a contract with Litetronics International, Inc., a Chicago-based manufacturer of lighting products. Similarly, we have entered into a manufacturing contract with Arcata International, a Chinese company, for both (a) the manufacture of the step dimming LFL ballast described above and (b) the refinement and subsequent manufacture of our continuous dimming LFL ballast, once such ballast is fully developed and prepared for mass manufacture. E.Competition The lighting industry, and in particular, the segments involved in by us CFLs and LFLs are extremely competitive.The industry is generally dominated by three concerns, General Electric Company, Phillips and Osram/Sylvania, which is a subsidiary of Siemens.There are, however, at least 1,200 other lighting manufacturers in North America alone that are known to us and could be considered our competitors.In terms of worldwide market share, in 2008 General Electric held approximately a 28% market share, Phillips held approximately a 26% market share, and Osram/Sylvania held approximately a 21% market share.The remaining approximately 25% of the market was diffused among the over 1,200 other manufacturers.These same three companies also dominate the U.S. market. These three companies and many of the other established lighting manufacturers are well capitalized and, as stated above, have extremely strong market penetration.In addition, they have well developed product lines offered through strong distribution networks that include direct retail sales outlets to consumers.These and other more established competitors would be able to dictate terms to distribution outlets pursued by us, e.g. by denying us shelf space within retailers, distributors and wholesalers.Many of these competitors have existing arrangements with governmental officials in other parts of the world which could give them an advantage over us in bringing products into these markets. In addition to these advantages, many of the other established lighting manufacturers have well-trained, experienced and specialized management teams particularly adept in and at the lighting industry.In most instances, they are equipped with in-house engineering and research staff and other resources.Many of these competitors have substantially more capital with which to conduct product research, engineering and development. Certain smaller lighting companies have, over the years, achieved some success in niche lighting markets.For instance Feit Electric Company, a Los Angeles-based company, has achieved success with innovations such as mini twists, ultra mini covered lamps, ICAT (Insulated Ceiling Airtight) approved recessed reflectors and weatherproof floodlights.Similarly, LEDtronics, Inc., a Torrance, California-based company, has successfully developed and sold a series of long life LED bulbs and LED lamps.Also, National Cold Cathode, Inc., a medium size New York-based company, has become dominant in the design/manufacture of cold cathode lighting systems, and Lutron Electronics, Inc., a much larger Coopersburg, Pennsylvania-based company, is the industry leader in dimming devices and electrical switches.In is our aim to follow the example of some of these companies and develop a profitable niche in producing and selling only a few high performance branded products whose price to the consumer is more than offset in energy savings. 6 F.Government Regulation 1.Global Initiatives Affecting Incandescent Lamps. The signatories to the well-known Kyoto Treaty, consisting as of May 2008 of 182 countries, have become committed to reducing their greenhouse gas emissions by an average of 5.2% below 1990 levels by the year 2012.As part of achieving this goal, many nations have undertaken to ban the use of older lighting technologies, including the use of incandescent lamps, in favor of more environmentally friendly CFLs, in order to limit CO2 emissions from wasted heat energy. Following are some of the concrete national initiatives in place as of the end of 2009: · In Italy, which banned the sale of incandescent lamps after 2009; · In Great Britain, where the government announced plans to phase out the sale of incandescent lamps by 2011; · In Ireland, where the government proposed to ban the sale of incandescent lamps in January 2009; · In Australia, where importation of incandescent lamps was banned after 2009 and their retail sales have been banned since the beginning of 2009; · In New Zealand, where the importation and sale of incandescent lamps was banned in October 2009; · In Cuba, where all incandescent lamps were mandatorily replaced with CFLs in 2007; · In China, which manufactures nearly 75% of the world’s light bulbs, where the government has recently agreed to cause a phaseout in the production of incandescent lamps over the next 10 years; and · In the European Union, where, on August 31, 2009, a mandatory ban was announced on the production and sale of incandescent lamps, to be replaced by CFLs and LED lamps, across all of its member countries.The ban will be phased in over three years, beginning with 100W lamps (banned effective September 1, 2009) and ending with all lamps of over 10W (on September 1, 2012).This initiative follows a voluntary initiative by the European Union announced in 2007. 2.Initiatives in the United States. Beginning in 2007, under the Energy Independence and Security Act of 2007 (“EISA”), the federal government for the first time enacted energy efficiency standards for both incandescent lamps (defined in the legislation as incandescent reflector lamps or IRLs) and CFLs.The standards essentially required that, phased in during 2012 - 2014, all lamps produced in the United States use 25% - 30% less energy than the most common incandescent lamp was using in 2007, and use at least 60% less energy by 2020. On June 29, 2009, illustrating the far greater emphasis on energy efficiency and prevention of global warming by the new administration, the DOE promulgated a new set of energy efficiency standards.The standards applicable to LFLs will become effective on or about July 20, 2012.The following table shows the new applicable energy conservation standards, stated in lumens/Watt, compared to those in effect under the EISA: Lamp Type 2009 Energy Conservation Standard Effective in 2012 EISA Minimum Average Efficiency Standard to be phased in by 2014 4-Foot Medium Bipin 88 - 89(1) 2-Foot U-Shaped 81 - 84(1) 64.0 - 68.0 (2) 8-Foot Slimline 93 - 97(1) 8-Foot High Output 88 - 92(1) (1)Depending on the level of correlated color temperature. (2)Depending on whether nominal lamp wattage is less than (or equal to) 35W or greater than 35 W. 7 G.Employees. As of the date of this Report, the Company employed 18 full-time employees. ITEM 1A.-Risk Factors Not applicable ITEM 1B.-Unresolved Staff Comments None ITEM 2.-Properties We do not own any real property. We lease our principal executive offices located at 340 Eisenhower Drive Building 600 Suite 610, Savannah, GA 31406. The term of the lease is two years, commencing September 2008. Our base payment is equal to $3,350 per month.We lease additional office space, with a two year term and a base lease payment of $2,396 per month, commencing March 15, 2009. ITEM 3.-Legal Proceedings On April 14, 2010, the Company was sued in the Superior Court of Chatham County, Georgia, in an action styled, Hauser Marketing Group, Inc. v.Purespectrum, Inc, civil action file no. CV-10-0601-MO.In the complaint, the plaintiff alleges that the Company failed to pay $179,689.51 for certain marketing and advertising services rendered by the plaintiff to PSPM during March - November 2009.This amount is included in the accounts payable balance in the financial statements.The Company is in the process of engaging counsel to file an answer and otherwise dispose of this lawsuit. PART II ITEM 4.-Market For Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity Securities Prior to November 2, 2009, the date the Company’s common stock was qualified for quotation on the OTCBB under the symbol “PSRU,” there had been no established public trading market for the Company’s common stock. By way of background, shares of common stock of PSPM did trade on the Pink Sheets during January 1, 2008 - November 4, 2009.The following table sets forth, for the calendar periods indicated, the range of the high and low reported bid prices of PSPM’s common stock, as reported on www.pinksheets.com and of the Company’s common stock, as reported on the www.otcbb.com.The quotations represent inter-dealer prices without retail mark-ups, mark-downs or commissions, and may not represent actual transactions.The trading market for PSRU’s common stock is highly volatile, which may affect the prices below. High Bid Low Bid Fourth Quarter 10/1/09 to 12/31/09 Third Quarter 7/1/09 to 9/30/09 Second Quarter 4/1/09 to 6/30/09 First Quarter 1/1/09 to 3/31/09 Fourth Quarter 10/1/08 to 12/31/08 Third Quarter 7/1/08 to 9/30/08 Second Quarter 4/1/08 to 6/30/08 First Quarter 1/1/08 to 3/31/08 8 As of March 5, 2010, there were 246,699,772 shares of the Company’s common stock issued and outstanding, held by 110 stockholders of record. No dividends have ever been paid by the Company with respect to its common stock.The Company has no intention of paying cash dividends with respect to its common stock in the foreseeable future. The following chart sets forth information relating to the Company's equity compensation plans as of December 31, 2009. Number of Securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluded securities reflected in column (a)) (c) Equity compensation plans approved by security holders -0- -0- -0- Equity compensation plans not approved by security holders -0- Total -0- ITEM 5.-Selected Financial Data Not applicable. ITEM 6.-Management’s Discussion and Analysis of Financial Condition and Results of Operations The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (‘MD&A’) should be read in conjunction with our audited financial statement and the accompanying notes, and in light of the forward-looking statements set forth elsewhere in this Report. Plan of Operation Since its formation in 2007 and until November 3, 2009, the closing date of the C-Reorg, the Company’s business consisted of providing services to the healthcare industry by providing recruitment, screening and placement services for nurses and other medical staff from abroad.Since November 3, 2009, when the Company acquired all of PSPM’s assets and assumed all of its known liabilities, the Company has been engaged in the business of PSPM, i.e. the development, engineering, identification, manufacturing, distributing, licensing and selling of fluorescent lighting products.The C-Reorg has been treated for financial accounting purposes as a reverse acquisition and, accordingly, the audited financial statements and accompanying notes for the fiscal year ended December 31, 2009 and 2008 included in this Report present the financial position and results of the Company for such years as though they were those of PSPM.As a result, to facilitate better understanding of the Company’s current business in light of the financial statements, the following discussion will refer solely to the Company. The Company’s original business plan consisted of utilizing the patents and trademarks acquired by it at the end of 2006 to develop unique electrical circuit topology with the use of which the Company would develop, engineer, make, by means of contract manufacture, and sell electronic ballasts and dimmers for use in CFLs and LFLs.The combination of such ballasts and dimmers was hoped to give the CFLs and LFLs powered by them superior performance qualities, particularly in terms of a significant reduction in energy costs, and thus penetrate and acquire a market share while realizing the higher net margins commensurate with unique products. 9 As discussed in “Item 1 - Business,” as of the date of this Report, following our original business plan, several CFLs and LFLs powered by prototypes of electronic ballasts and dimmers developed or identified by us have undergone initial testing and have recently been submitted for UL® testing.After such testing, as well as ENERGY STAR® testing, we intend to submit these lighting products to additional performance testing before attempting to mass manufacture and sell them in the marketplace sometime in the third quarter of 2010.There is no assurance that any of these products will indeed be ready for mass manufacture within such time frame or whether they will ever be ready for mass manufacture at all. Beginning in the Fall of 2009, we broadened our strategy to identify suitable CFL and LFL products and technologies made or developed by others, enhance their performance where possible using our electric circuit topology, and resell them under our brand in the marketplace, while continuing the efforts to perfect certain prototypes of our proprietary ballasts and dimmers.Consistent with this change, in the fourth quarter of 2009, we purchased and resold a modest amount (approximately $13,000) of CFLs manufactured by Lietronics International but carrying our brand.In the first quarter of 2010, we have continued to acquire an additional inventory of these CFLs, as well as beginning the effort to resell step dimmable LFLs and lighting fixtures to be manufactured for us by LaMar Lighting under our brand, using ballasts/dimmers made for us in China by Arcata International. Our goal is to generate net revenues from the resale of non-proprietary but branded products sufficient to finance operations, including the research, development and testing activities necessary to bring to market CFLs and LFLs powered by our proprietary ballasts/dimmers.After two calendar quarters, it is too early to tell whether this strategy will be successful.When reselling non-proprietary lighting products, in order to differentiate lighting product sold by us from competing products, we may of necessity have to rely less on emphasizing superior performance and energy saving potential and more on emphasizing good performance for a competitive price.For this reason, and due to general downward pressures on volume sold and price per unit that may be exerted by our larger competitors, we may not realize the resale volume we expect and may realize lower net margins than expected.As a result, there is no assurance that this strategy will be ultimately successful in generating sufficient revenues to finance operations going forward, including the efforts to bring to market proprietary products. Results of Operations Results of Operations for the Year Ended December 31, 2009 Compared to the Year Ended December 31, 2008 Revenues For 2009, we realized $12,490 in revenues compared to no revenues in 2008. Expenses For 2009, our expenses were $6,036,948 compared with $4,418,224 for 2008.These expenses were primarily comprised of professional and consulting fees ($1,992,932 for 2009 compared to $1,808,779 for 2008), compensation ($1,150,853 for 2009 compared to $497,721 for 2008), research and development expenses ($613,985 for 2009 compared to $313,753 for 2008), other general and administrative expenses ($982,759 for 2009 compared to $305,497 for 2008), as well as share based compensation ($770,342 for 2009 compared to $1,296,659 for 2008).The increases in most categories reflect an overall expansion of our business in 2009 in an effort to bring proprietary products to market and identifying, evaluating and entering into agreements to purchase and resell non-proprietary products.The significant increase in professional and consulting fees is partially attributable to the consummation of the C-Reorg, including filing and achieving effectiveness of the S-4 and related federal securities filings associated with our status as a fully-reporting public company. Income (loss) For 2009, our net loss was $7,315,886 compared with $4,420,730 for 2008. 10 Liquidity and Capital Resources Our balance sheet as of December 31, 2009 shows that we had $609 cash on hand.As of December 31, 2009, our current assets were $1,167,989 and our current liabilities were $1,996,168, resulting in negative working capital of $828,179. Assuming that the average monthly sales volume of our products since December 2009 continues for the rest of 2010, we estimate that we will require approximately $6,000,000 to fund our operations for the calendar year 2010.As of the date of this Report, we have raised approximately $837,000 through the exercise of warrants and the sale of shares of common stock and convertible notes in private placements. There is no assurance that we will be able to obtain the necessary funds required for continued operations. There is no assurance that additional financing will be available to us when needed or if available, that it can be obtained on commercially reasonable terms. If we are not able to obtain additional financing on a timely basis, we will not be able to meet our obligations as they become due and we will be forced to decrease or cease operations.The issuance of additional equity securities by us could result in significant dilution in the equity interests of our current stockholders. Obtaining additional loans, including commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. Going Concern Our registered independent auditors included an explanatory paragraph in their report on the accompanying financial statements regarding concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our registered independent auditors. The financial statements do not include any adjustments that might result from the outcome of that uncertainty. Off Balance Sheet Arrangements There are no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date the financial statements and the reported amounts of revenue and expenses during the period. Accordingly, actual results could differ from those estimates. Significant assumptions that are susceptible to change include the estimated useful life and valuation of patents and trademarks, the expected term, volatility and discount rates used in the Black-Scholes method for valuation of financial instruments, and the expected circumstances and outcomes used to determine the deferred tax valuation allowance. ITEM 6A.-Quantitative And Qualitative Disclosures About Market Risk Not applicable. ITEM 7. -Financial Statements And Supplementary Data Included in Item 14 below. ITEM 8. -Changes In And Disagreements With Accountants On Accounting And Financial Disclosure The information required by this Item is incorporated herein by reference to the applicable information in the definitive proxy statement for the Company's 2010 annual meeting, including the information set forth under the caption “Independent Public Accountants.” 11 ITEM 8A(T).-Controls and Procedures. (a)Disclosure Controls and Procedures. As of December 31, 2009, under the supervision and with the participation of the Company's Chief Executive Officer and Chief Financial Officer, management has evaluated the effectiveness of the design and operations of the Company's disclosure controls and procedures. Based on that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the Company's disclosure controls and procedures were not effective as of December 31, 2009 as a result of the material weakness in internal control over financial reporting discussed below. (b)Changes in Internal Control over Financial Reporting. Changes in Control over Financial Reporting. No change in the Company's internal control over financial reporting occurred during the year ended December 31, 2009, that materially affected, or is reasonably likely to materially affect, the Company's internal control over financial reporting. Management’s Report on Internal Control over Financial Reporting. Our management is responsible for establishing and maintaining adequate internal control over financial reporting. Internal control over financial reporting is a process designed by, or under the supervision of, our Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of our financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America. Internal control over financial reporting includes policies and procedures that (i) pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the Company's transactions; (ii) provide reasonable assurance that transactions are recorded as necessary for preparation of our financial statements and that receipts and expenditures of the Company's assets are made in accordance with authorizations of our management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting is not intended to provide absolute assurance that a misstatement of the Company's financial statements would be prevented or detected. Our management conducted an evaluation of the effectiveness of our internal control over financial reporting as of December 31, 2009 using the criteria set forth in the Internal Control over Financial Reporting - Guidance for Smaller Public Companies issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based upon the evaluation, our management concluded that our internal control over financial reporting was not effective as of December 31, 2009, because of material weaknesses in our internal control over financial reporting.A material weakness is a control deficiency that results in a more than remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected on a timely basis by employees in the normal course of their assigned functions. Our management concluded that we have several material weaknesses in our internal control over financial reporting because of inadequate segregation of duties over authorization, review and recording of transactions as well as the financial reporting of such transactions. Due to the Company's limited resources, management has not developed as plan to mitigate the above material weaknesses. Despite the existence of these material weaknesses, we believe the financial information presented herein is materially correct and in accordance with the generally accepted accounting principles. This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting.Management's report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the SEC that permit the Company to provide only management's report in this annual report. 12 Changes in Internal Control Over Financial Reporting. There has been no change in the Company's internal controls over financial reporting during the quarter ended December 31, 2009 that has materially affected, or is reasonably likely to materially affect, the Company's internal controls over financial reporting. ITEM 8B.- Other Information There is no information that was required to be disclosed by the Company on Form 8-K during the fourth quarter of 2009, that was not reported. PART III ITEM 9.- Directors, Executive Officers and Corporate Governance. The Company has adopted a Code of Conduct for directors and officers, including its Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer.The Company will provide to stockholders and all other persons a copy of the Company's Code of Conduct upon request and without charge.This document may be requested by writing to PureSpectrum, Inc., 340 Eisenhower Drive, Building 600, Suite 610, Savannah, Georgia 31406, Attention: William S. Norton. The remaining information required by this Item is incorporated herein by reference to the applicable information in the definitive proxy statement for the Company's 2010 annual meeting, including the information set forth under the captions "Election of Directors" and "Section 16(a) Beneficial Ownership Reporting Compliance." ITEM 10.-Executive Compensation. The information required by this Item is incorporated herein by reference to the applicable information in the definitive proxy statement for the Company's 2010 annual meeting, including the information set forth under the caption "Executive Compensation." ITEM 11. -Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. The information required by this Item is incorporated herein by reference to the applicable information in the definitive proxy statement for the Company's 2010 annual meeting, including the information set forth under the caption "Beneficial Ownership of the Company's Common Stock." ITEM 12. -Certain Relationships and Related Transactions and Director Independence. The information required by this Item is incorporated herein by reference to the applicable information in the definitive proxy statement for the Company's 2010 annual meeting, including the information set forth under the caption "Certain Relationships and Related Transactions." ITEM 13. -Principal Accountant Fees and Services. The information required by this Item is incorporated herein by reference to the applicable information in the definitive proxy statement for the Company's 2010 annual meeting, including the information set forth under the caption "Fees Paid to Independent Auditors." PARV IV ITEM 14.-Exhibits and Financial Statement Schedules (a)Exhibits 13 Exhibit Number Sequential Description Amended and Restated Certificate of Incorporation of Registrant, dated February 5, 2010. Amended and Restated Bylaws of Registrant, dated October 29, 2009. 14 Code of Ethics for Principal Officers, dated effective March 24, 2010. Certification of Chief Executive Officer Certification of Chief Financial Officer Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350. (b)Financial Statements Report of Independent Registered Public Accounting Firm Balance Sheets at end of Fiscal Year 2009 and 2008 Statements of Operations for Fiscal Year 2009 and 2008 Statements of Changes in Stockholders’ Equity for Fiscal Years 2009 and 2008 Statements of Cash Flows for Fiscal Years 2009 and 2008 Notes to Financial Statements 14 PureSpectrum, Inc. Balance Sheets December 31, Assets Current Assets Cash $ $ Accounts Receivables - Inventory - Other Current Assets Total Current Assets Furniture & Equipment, net of accumulated depreciation Other Assets Patents, net of accumulated amortization Trademarks Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities Checks Drawn In Excess of Bank Balance $ $
